DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 2012/0235636).
Regarding claim 1, Partovi teaches a wireless charging device (Figure 38) comprising:
a holder (See cup-shaped container in figure 38) being a cup-shaped container having a side part, a bottom part, and an opening upper part (See structure of holder in figure 38), for putting and vertically holding a power receiving device (Device to be charged) therein;
a power transmission coil (Charger coil) disposed at the side part of the holder for performing wireless charging for the power receiving device (Device to be charged);

a controller (See para. [0032]) for detecting heat generation of a foreign object in the holder based on the heat sensed by the thermal sensor, and controlling the power supply and the stop of the power supply to the power transmission coil; and
a warning device (“notifying the user of an error message”; para. [0032]) for alerting an user of existence of the foreign object when heat generation of the foreign object is detected.
Partovi fails to expressly teach the thermal sensor being disposed at the bottom part of the holder.
As would have been recognized by one of ordinary skill in the art, placing the thermal sensor of Partovi in the bottom part of the holder would not affect the functional operation of the thermal sensor, i.e. detect “an abnormal temperature rise in the charger or receiver coil area.” [Para. 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the thermal sensor of Partovi at the bottom part of the holder because such a modification would not have affected the functional operation of the thermal sensor,
As for claims 2-4, Partovi teaches wherein the controller starts the warning device (“notifying the user”) when a temperature rising rate is not less than a predetermined value (crossing the “abnormal temperature rise” threshold; para. [0232]) based on the temperature sensed by the thermal sensor;

As for claims 5-7, Partovi teaches the wireless charging devices according to claims 2-4, but fails to teach wherein the predetermined value is 20°C per 5 minutes.
As would have been recognized by one of ordinary skill in the art, the particular rate of the “abnormal temperature rise” in Partovi would be a matter of design choice made based on the sensitivities of circuitry, e.g. resolution of the thermal sensor and fragility of the device to be charged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the rate of the “abnormal temperature rise” in Partovi because such a modification would have been merely a matter of design choice.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Singh (US 2013/0257168).
As for claim 8, Partovi teaches the wireless charging device according to claim 4, as detailed above, but fails to teach wherein the controller restarts the power supply to the power transmission coil when the temperature rising rate is less than another predetermined value less than the predetermined value based on the temperature sensed by the thermal sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the detected foreign object and reset the wireless charging device of Partovi because such a modification would have provided the benefit of the ability to resume safe power transfer after foreign object detection and removal.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Covic et al. (US 2015/0028849; “Covic”).
Regarding claims 9 and 10, Partovi teaches the wireless charging devices according to claims 1 and 4, but fails to teach a cooler for cooling a foreign object, wherein the controller starts a cooling operation of the cooler when heat generation of the foreign object is detected, and stops the cooling operation of the cooler when heat generation of the foreign object is not detected.
Covic teaches cooling detected foreign objects that become too hot in a wireless power transfer system. Para. [0171] and [0175].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool detected foreign objects in the charging device of Partovi because such a modification would provide the benefit of keeping the charging device at a safe temperature. Furthermore, it would be obvious to one of .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Yajima et al. (US 2016/0156213; “Yajima”).
Regarding claims 11-13, Partovi teaches the wireless charging devices according to claims 1-3, but fails to teach wherein the thermal sensor is a pyroelectric sensor.
It is well-known to those of ordinary skill in the art to embody a temperature sensor with a pyroelectric sensor. For example, see para. [0078] of Yajima.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general temperature sensor of Partovi with a pyroelectric sensor because such a modification would have been merely a replacement with a well-known, art-recognized, functionally-equivalent temperature sensor that would yield predictable results in the charging device of Partovi.

Conclusion
The prior art made of record and not relied upon teaches wireless charging devices, comprising: cup-shaped holders, power transmission coils, thermal sensors, controllers, and warning devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 2, 2021